DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended claims 1 and 14 to recite:
“determining, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold”.
The applicants also amended claim 7 to recite:
“determining, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.

The applicants allege that the support for the referenced limitations is provided by paragraph [0032], [0033] and [0035] of the specification.
This is not persuasive.
The referenced paragraphs merely state:
[0032] In some implementations, the controller may receive a first pressure signal and a second pressure signal, determine, based on the first pressure signal and the second pressure signal, whether a pressure difference across a circuit component satisfies a threshold, and perform, based on the pressure difference across the circuit component not satisfying the threshold, one or more actions. For example, the controller 106 may receive the pressure supply signal from the supply pressure sensor 128 and the input pressure signal from the input pressure sensor 130 and determine, based on the pressure supply signal and the input pressure signal, whether a pressure difference across the input air filter 114 satisfies a threshold. The controller 106 may perform, based on the pressure difference across the input air filter 114 not satisfying the threshold, one or more actions, such as causing a message (e.g., “check input air filter,” “input air filter dirty/clogged,” “replace input air filter,” and/or the like) to be displayed to a user, causing the output valve 118 and/or the vacuum control valve 126 to close or open, causing the pressure regulator 112 to be adjusted, and/or the like.

[0033] As another example, the controller 106 may receive the input pressure signal from the input pressure sensor 130 and the internal pressure signal from the internal pressure sensor 132 and determine, based on the input pressure signal and the internal pressure signal, whether a pressure difference across the pressure regulator 112 satisfies a threshold. The controller 106 may perform, based on the pressure difference across the pressure regulator 112 not satisfying the threshold, one or more actions, such as causing a message (e.g., “pressure regulator malfunction,” “inspect pressure regulator,” “replace pressure regulator,” and/or the like) to be displayed to a user, causing the output valve 118 and/or the vacuum control valve 126 to close or open, causing the pressure regulator 112 to be adjusted, and/or the like.

[0035] In this way, the fiber cleaning device 102, using the controller 106 and the pressure sensors, may monitor (e.g., in real-time) pressure differences across circuit components within the pneumatic circuit 104 and, when a pressure difference does not satisfy a threshold, perform one or more actions to notify the user of a problem, provide the user with information to correct the problem, adjust functioning of the pneumatic circuit 104 (e.g., by opening and/or closing valves, by adjusting the pressure regulator, and/or the like) to correct the problem, to prevent damage to the fiber cleaning device 102, and/or to prevent the fiber cleaning device 102 from damaging an end face of an optical fiber, and/or the like. For example, the fiber cleaning device 102 may identify, for the user, the circuit component across which the pressure difference does not satisfy the threshold, thereby preventing the user from performing ineffective and/or wasteful maintenance on the fiber cleaning device 102, such as replacing an air filter when the vacuum generator is malfunctioning and/or the like.

This does not support the limitations introduced to the claims.
As to the claims 1 and 14 and the dependent claims the original disclosure does not support “determining … based on the first pressure sensor and the second pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.
As to claim 7 and the dependent claims the original disclosure fails to support “determining, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.
The original disclosure does not support “determining” “based” on just a single sensor (claim 7) or on just two sensors (claims 1 and 14) the circuit component across which the pressure difference does not satisfy the threshold.
The original disclosure clearly requires multiple sensors, sensors on both sides of each component and the pressure signals from multiple sensors to determine the circuit component associated with the input air flow not satisfying the threshold.
Figure 1 clearly shows the pressure sensors (128, 130, 132, 134, 136) on each side of the components (114, 112, 116).

    PNG
    media_image1.png
    654
    838
    media_image1.png
    Greyscale

The original; disclosure does not support “determining” across of which of the components 114, 112, 116, etc the pressure difference does not satisfy the threshold with just one (claim 7) or just two (claims 1 and 14) sensors.
The original disclosure clearly requires multiple sensors and determining the pressure across each component to determine the circuit component across which the pressure difference does not satisfy the threshold (the circuit component associated with the input air flow not satisfying the threshold).


 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-6 and 14-20:
The applicants amended claims 1 and 14 to recite:
“identifying, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold”.
	The amended claims are indefinite because it is not clear what is referenced as “determining, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold”.
It is not clear what is referenced as “determining, by the device and based on the first pressure sensor and the second pressure sensor”.
 It also not clear how the referenced limitations are related to “determining, by the device and based on the first pressure signal and the second pressure signal, whether a pressure difference across a circuit component, of the one or more circuit components, satisfies a threshold”, which is also recited by the claims.
The claims could not be understood in view of the specification because the specification does not even support the referenced limitation. 
AS to claims 7-13:
The applicants amended claim 7 to recite:
“determining, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.
The amended claim is indefinite.
It is not clear what is referenced what is referenced as “the circuit component associated with the input air flow not satisfying the threshold”.
What kind association is required?
The claims could not be understood in view of the specification because the specification is silent regarding the referenced limitation. 

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
The amended claims have been examined and are addressed in the rejections above.
The claims are not allowable for the reasons presented in the rejections above.
The applicants argue that paragraphs [0032] and [033] of the specification support multiple sensors.
This argument is not persuasive because the Office never stated that the original disclosure does not support multiple sensors.
The Office position is that the original disclosure does not support limitations:
“determining, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold” (claims 1 and 14)
and
“determining, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold” (claim 7).
Please, see the detailed explanation in the rejections above.

The art rejection over Zhang et al is not applied this time, but could be reinstated when the claims will be in the correspondence with the requirement of 35 USC 112 (a) and (b).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/046770, US 2005/0286852, US 6,676,763 and US 2003/0007774 are again cited to show the state of the art with respect to the methods and devices for cleaning optic fibers.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711